COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                            ORDER

Appellate case name:     Joseph F. Radler III v. Amy Philavanh

Appellate case number:   01-19-00931-CV

Trial court case number: 2009-20542

Trial court:             311th District Court of Harris County, Texas

       Appellee has filed a motion for extension of time in which to file her brief. Appellee’s
motion is granted. Appellee’s brief is due October 29, 2020. All other pending motions are
denied as moot.
       It is so ORDERED.

Judge’s signature: ___________/s/ Julie Countiss_______________
                             Acting individually


Date: September 29, 2020